Dismiss and Opinion Filed June 28, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00411-CV

                              YOLANDA MITCHELL, Appellant
                                          V.
                               MCKINNEY VILLAGE, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-00372-2018

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee and the clerk’s record in this case are past due. By postcard dated April 12,

2018, we notified appellant the $205 filing fee was due. We directed appellant to remit the filing

fee within ten days and expressly cautioned appellant that failure to do so would result in dismissal

of the appeal. By letter dated June 11, 2018, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE



180411F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 YOLANDA MITCHELL, Appellant                       On Appeal from the County Court at Law
                                                   No. 7, Collin County, Texas
 No. 05-18-00411-CV        V.                      Trial Court Cause No. 007-00372-2018.
                                                   Opinion delivered by Chief Justice Wright.
 MCKINNEY VILLAGE, Appellee                        Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MCKINNEY VILLAGE recover its costs of this appeal
from appellant YOLANDA MITCHELL.


Judgment entered June 28, 2018.




                                             –3–